323 N.W.2d 104 (1982)
212 Neb. 473
Carol BRUNER, Appellant,
v.
James S. BRUNER, Appellee.
No. 81-700.
Supreme Court of Nebraska.
August 13, 1982.
Owen A. Giles, Omaha, for appellant.
L. J. Koenig of Koenig & Murray, Hebron, and Eugene D. O'Sullivan, Omaha, for appellee.
Heard before KRIVOSHA, C. J., and BOSLAUGH, McCOWN, WHITE, HASTINGS, and CAPORALE, JJ.
McCOWN, Justice.
This is a dissolution of marriage case. The District Court dissolved the marriage and granted custody of the 1-year-old minor son to the father, with reasonable rights of visitation to the mother, and divided the property of the parties. The mother has appealed and the sole issue on appeal is the custody of the minor child.
The parties were married November 25, 1979, and their son, Christopher, was born May 13, 1980. The dissolution action was filed by the mother March 13, 1981, and the decree of dissolution was entered on August 12, 1981.
The minor son, Christopher, suffers from several medical problems, including asthma, a heart murmur, and various allergies. His condition is aggravated by exposure to cigarette smoke and animals. Both parents were 30 years old at the time of trial. Both were regularly employed and both are recovering alcoholics.
At a hearing on April 1, 1981, temporary custody was granted to the father. Following trial on July 30 and 31, 1981, the father was specifically found to be a fit and proper person to have custody, and the temporary custody was made permanent by the decree.
The record establishes that the father lives with his parents who are willing to, and do, assist in the care of Christopher. The father testified that he intends to make the home his residence for the foreseeable future. No one in the household smokes cigarettes. The grandmother is a registered nurse who has had extensive nursing experience. The evidence establishes that the home is more than adequate, Christopher is well taken care of, and is a normal, happy child.
The court, having reviewed the record in this case de novo, agrees with the result reached by the trial court.
The judgment is affirmed.
AFFIRMED.
CLINTON, J., participating on briefs.